Citation Nr: 1516207	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for a shrapnel wound in the back.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1975 to July 1975; and served on active duty from April 1977 to October 1977 from which he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO in Muskogee, Oklahoma.  An October 2008 rating decision denied service connection for mental changes.  A March 2012 denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, carpal tunnel syndrome, a shrapnel wound in the back, and declined to reopen the Veteran's claim of entitlement to service connection for fibromyalgia.	

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the claimed psychiatric issue on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a videoconference hearing before the Board at the RO in Muskogee, Oklahoma, on July 16, 2014.  The Veteran failed to appear at this hearing, but on the day of his hearing, the Veteran requested that his hearing be rescheduled, and he indicated that he failed to appear as the result of "dangerous" transportation issues.  The Board finds that good cause to reschedule the hearing has been shown and, therefore, the Board will remand the Veteran's case to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the VA RO in Muskogee, Oklahoma before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran may submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

